 

Exhibit 10.3

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”),

and

PENNYMAC CORP., as seller (“Seller”),

__________

AMENDMENT NO. 1

dated as of April 17, 2018

to the

MASTER REPURCHASE AGREEMENT

dated as of August 18, 2017

 

 

 

 

For internal use only

--------------------------------------------------------------------------------

 

Amendment No. 1 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 1 to Master Repurchase Agreement, dated as of April 17, 2018
(this “Amendment”), is entered into by and among Deutsche Bank AG, Cayman
Islands Branch (“Buyer”) and PennyMac Corp. (“Seller”).  Any capitalized terms
not defined herein shall have the meaning assigned to such term in the Master
Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Master Repurchase
Agreement, dated as of August 18, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Repurchase Agreement”);

WHEREAS, the parties hereto desire to modify the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendment.  

(a)Section 1 of the Master Repurchase Agreement is hereby amended by deleting
the definitions of “Calculation Period”, “Maximum Amount” and “Payment Date” in
their entirety and replacing them with the following:

“Calculation Period” shall mean, with respect to any Transaction, (a) initially,
the period commencing on the related Purchase Date up to but not including the
first day of the following calendar month, and (b) thereafter, the period
commencing on the first day of each calendar month up to but not including the
first day of the following calendar month.

“Maximum Amount” shall mean $750,000,000.

“Payment Date” shall mean, with respect to each Transaction, the fifth (5th)
Business Day of each calendar month with respect to the immediately preceding
Calculation Period.

Section 2.Conditions to Effectiveness of this Amendment.

(a)This Amendment shall become effective upon the execution and delivery of this
Amendment by all parties hereto (the “Amendment Effective Date”).

(b)Effect of Amendment.  Except as expressly amended and modified by this
Amendment, all provisions of the Master Repurchase Agreement shall remain in
full force and effect and all such provisions shall apply equally to the terms
and conditions set forth herein.  This Amendment shall be effective as of the
Amendment Effective Date upon the satisfaction of the conditions precedent set
forth in this Section 2 and shall not be effective for any period prior to the
Amendment Effective Date. After this Amendment becomes effective, all references
in the Master Repurchase Agreement to “this Master Repurchase Agreement,”
“hereof,” “herein” or words of similar effect referring to Master Repurchase
Agreement shall be deemed to be references to the Master Repurchase Agreement,
as amended by this Amendment.  This Amendment shall not be

For internal use only

--------------------------------------------------------------------------------

 

deemed to expressly or impliedly waive, amend or supplement any provision of the
Master Repurchase Agreement other than as set forth herein.

Section 3.Expenses.  Seller hereby agrees that in addition to any costs
otherwise required to be paid pursuant to the Master Repurchase Agreement,
Seller shall be responsible for the payments of the reasonable and documented
legal fees and out-of-pocket expenses of legal counsel to Buyer incurred in
connection with the consummation of this Amendment and all other documents
executed or delivered in connection therewith.

Section 4.Representations; Ratifications Covenants.  

(a)In order to induce Buyer to execute and deliver this Amendment, Seller hereby
represents and warrants to Buyer that as of the date hereof, Seller is in
compliance in all material respects with all of the terms and conditions of the
Master Repurchase Agreement, as to which compliance is required as of the date
hereof, and no Default or Event of Default has occurred and is continuing under
the Master Repurchase Agreement.

(b)The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

Section 5.Entire Agreement.  The Master Repurchase Agreement, as amended by this
Amendment, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 6.Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 7.Section Headings.  The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Master Repurchase Agreement or any
provision hereof or thereof.

Section 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 9.Counterparts.  This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile or e-mail
transmission (e.g. “pdf” or “tif”), each of which, when so executed, shall be
deemed to be an original and such counterparts, together, shall constitute one
and the same agreement.

[signature pages follow]

 

 

For internal use only

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

as Buyer

 

By:

/s/

Genevieve Nestor

Name:

 

Genevieve Nestor

Title:

 

Managing Director

 

 

By:

/s/

Timothy P. F. Crowley

Name:

 

Timothy P. F. Crowley

Title:

 

Director

 

For internal use only

 

Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

PENNYMAC CORP.,

as Seller

 

By:

/s/

Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

For internal use only

 

Amendment No. 1 to Master Repurchase Agreement